DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s arguments/remarks received 07/26/2022.
Claims 1-10 are cancelled. Claims 11-35 are considered in this Office Action. Claims11-35 are currently pending. 

Response to Amendment
Applicant’s amendments have been considered, and they do not overcome the 35 USC § 112(a) rejection. 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. §101 rejection. 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. §103 rejection. 

Response to Argument
Applicant’s arguments and amendments with respect to the 35 U.S.C. § 112(a) rejection to claims 11-35 have been considered, but are not persuasive. 
Applicant asserts that the specification shows that Applicant is in possession of plurality of machine learning model. The specification states that the models 231a, 231b, and 231c are trained "according to one of the methods described herein, such as with actual photos of the SKUs and/or with the virtual pallets." [Figure 7; 0087] The specification teaches that machine learning models can be trained with actual photos of the SKUs from the training station 28 (Figure 30; [0205]) and/or virtual pallets [0207-0211]. The machine learning models can also be trained with images of new, untrained products gathered during validation [0134].
The examiner respectfully disagrees. The recited figure and paragraphs do not show a basic framework of a “a plurality of machine learning models” or a selection of a plurality of machine learning models to be chosen as recited in limitation d in claim 1. The Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of plurality of machine learning model. The cited paragraphs describe data inputted into the machine learning model to be train, however the specification fails to sufficiently identify what is the plurality machine learning models and how they are trained to fulfill applicant claimed invention
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 12-18, 20-26, 28-31, and 33-35 depend from one of claims 11, 19, 27, and 32 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.
Accordingly, Applicant’s arguments concerning 35 U.S.C. §112(a) rejection are not persuasive, and the rejection therefore is maintained.
Applicant’s arguments and amendments with respect to the 35 U.S.C. § 101 rejection to claims 11-35 have been considered, but are not persuasive. 
Applicant asserts that a human mind cannot perform the step recited in claim 11 of "d) using the at least one of the pluralities of machine learning models chosen in step c) for each of the plurality of packages of beverage containers, inferring a brand of each of the plurality of packages of beverage containers based upon the at least one image." A human mind cannot use a machine learning model. Additionally, claim 11 does not merely recite performing in a machine learning model a method that could be performed in the human mind. Rather, claim 11 recites an improvement to the computing system itself by specifying the arrangement and utilization of the machine learning 20639 PUS; 67080-757 PUS1models. Namely, claim 11 recites "choosing at least one of the pluralities of machine learning models" "based upon the package type inferred for each of the plurality of packages of beverage containers." Additionally, the human mind cannot infer a package type, choose a machine learning model based upon the package type, and then infer a brand using the chosen machine learning model (or models). Even eliminating the machine learning model step, the human mind cannot infer a package type as a step toward inferring a brand. 
The examiner respectfully disagrees. Although the Examiner acknowledges that “machine learning” itself cannot be performed in the human mind, the Examiner maintains that, but for the generic computing elements (processor that executes instructions) relied on to perform “machine learning” recited in claim can be performed in the human mind and/or using a pen and paper. The examiner notes that the machine learning models are used in high level of generality that amounts to algorithm and/or steps that can be performed in the human mind and/or using a pen and paper. The examiner notes that inferring a brand of each of the plurality of packages of beverage containers based upon the at least one image is a concept that can be performed in the human mind and/or using a pen and paper, and examples of mental processes include observations, evaluations, judgments, and opinions. The examiner further note that the claims recite an abstract idea by reciting concepts of performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP 2106.04(a)(2)(III).
Applicant asserts that claim 19 recites in part, "based upon the package type inferred for each of the plurality of packages, the computer system choosing at least one of a plurality of machine learning models for each of the plurality of packages, wherein each of the plurality of machine learning models have been trained with a plurality of images of packages." Again, this cannot be performed in the human mind and represents and improvement to the functioning of the computer system itself. And again, the human mind cannot infer a package type, choose a machine learning model based upon the package type, and then infer a brand using the chosen machine learning model (or models). Even eliminating the machine learning model step, the human mind cannot infer a package type as a step toward inferring a brand. 
The examiner respectfully disagrees. Although the Examiner acknowledges that “machine learning” itself cannot be performed in the human mind, the Examiner maintains that, but for the generic computing elements (processor that executes instructions) relied on to perform “machine learning” recited in claim can be performed in the human mind and/or using a pen and paper. The examiner notes that the machine learning models are used in high level of generality that amounts to algorithm and/or steps that can be performed in the human mind and/or using a pen and paper. The examiner notes that inferring a brand of each of the plurality of packages of beverage containers based upon the at least one image is a concept that can be performed in the human mind and/or using a pen and paper, and examples of mental processes include observations, evaluations, judgments, and opinions. The examiner further note that the claims recite an abstract idea by reciting concepts of performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP 2106.04(a)(2)(III).
Applicant asserts that claim 27 recites in part, "c) associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images; d) using the at least one package type model, inferring at least one package type of each of the first subset of the plurality of faces based upon the plurality of images and assigning a confidence level to each inferred package type; and e) assigning a package type for the first package based upon the confidence levels of the inferred package types." A human mind cannot practically perform these steps which would involve images of each of a stack of a plurality of packages and assigning a confidence level to each inferred package type. 
The examiner respectfully disagrees. The examiner notes that “c) associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images; d) using the at least one package type model, inferring at least one package type of each of the first subset of the plurality of faces based upon the plurality of images and assigning a confidence level to each inferred package type; and e) assigning a package type for the first package based upon the confidence levels of the inferred package types” are concepts that can be performed in the human mind and/or using a pen and paper, and examples of mental processes include observations, evaluations, judgments, and opinions. The examiner further note that the claims recite an abstract idea by reciting concepts of performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP 2106.04(a)(2)(III).
Applicant asserts that claim 32 recites in part, "c) associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images; d) using the package type model and the brand model, inferring a SKU of each of the plurality of packages including the first package." This could not be practically performed in the 20639 PUS; 67080-757 PUS1human mind. 
The examiner respectfully disagrees. The examiner notes that “c) associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images; d) using the package type model and the brand model, inferring a SKU of each of the plurality of packages including the first package,” are concepts that can be performed in the human mind and/or using a pen and paper, and examples of mental processes include observations, evaluations, judgments, and opinions. The examiner further note that the claims recite an abstract idea by reciting concepts of performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP 2106.04(a)(2)(III).
Applicant asserts claim 11 is limited to a practical application, namely "identifying SKUs in a stack of a plurality of packages of beverage containers." This does not "monopolize" any abstract idea. Claim 11 also recites an improvement to the computing system itself by specifying the arrangement and utilization of the machine learning models. Namely, claim 11 recites "choosing at least one of the plurality of machine learning models" "based upon the package type inferred for each of the plurality of packages of beverage containers." The specification describes how putting groups of SKUs in different machine learning models and then choosing the correct machine learning model improves the operation of the computing system itself.
The examiner respectfully disagrees. The examiner notes that the “machine learning” is relied on to perform activity that, but for the claimed reliance on a generic computer, mimics human thought processes of evaluating collected data perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). The Federal Circuit has held similar concepts to be abstract. Thus, for example, the Federal Circuit has held that abstract ideas include the concepts of collecting data, analyzing the data, and reporting the results of the collection and analysis, including when limited to particular content. See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340-41 (Fed. Cir. 2017) (identifying the abstract idea of organizing, displaying, and manipulating data); Elec. Power Grp., LLC v Alstom S.A., 830 F.3d 1350,13 54 (Fed. Cir. 2016) (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas). Thus, but for the computing system and its processor relied on to implement the machine learning, the steps involving the generation of a learning model fall within the scope of the abstract idea itself. Accordingly, while the machine learning recited in the claim is not part of the abstract idea itself, this does not negate the merit of the finding that the claims recite an abstract idea, but instead this finding merely shifts analysis of the impact of the recited machine learning (and the processor relied on to implement it) as an additional element under Step 2A Prong Two and Step 2B of the eligibility inquiry, which has been carried out as provided in the §101 rejection set forth below.
Under Step 2A Prong Two, the Examiner has evaluated the impact of “machine learning” in performing the step of “choosing at least one of the pluralities of machine learning models,” but maintains that the machine learning has not been shown to improve upon any technology or the apparatus itself. Furthermore, the machine learning fails to provide an improvement to the functioning of a computer or to any other technology or technical field, does not apply the exception with a particular machine, does not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, and does not effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification [0211] describes  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Applicant asserts that claim 19 is limited to a practical application, namely "identifying SKUs in a stack of a plurality of packages." Claim 19 also recites an improvement to the computing system itself. Again, choosing from among a plurality of machine learning models based upon inferred package type and then using the chosen machine learning model to infer the brand is a specific improvement to the operation of the computing system itself.
The examiner respectfully disagrees. Under Step 2A Prong Two, the Examiner has evaluated the impact of “machine learning” in performing the step of “choosing at least one of the pluralities of machine learning models,” but maintains that the machine learning has not been shown to improve upon any technology or the apparatus itself. Furthermore, the machine learning fails to provide an improvement to the functioning of a computer or to any other technology or technical field, does not apply the exception with a particular machine, does not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, and does not effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification [0211] describes  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Applicant asserts 27 is limited to a practical application, namely "identifying SKUs in a stack of a plurality of packages." Claim 27 also recites an improvement to the computing system itself, such as "using the at least one package type [ML] model, inferring at least one package type of each of the first subset of the plurality of faces based upon the plurality of images and assigning a confidence level to each inferred package type" and "assigning a package type for the first package based upon the confidence levels of the inferred package types." This is an improvement to the computing system and machine learning system itself.
The examiner respectfully disagrees. Under Step 2A Prong Two, the Examiner has evaluated the impact of “machine learning” in performing the step of “using the at least one package type [ML] model,” but maintains that the machine learning has not been shown to improve upon any technology or the apparatus itself. Furthermore, the machine learning fails to provide an improvement to the functioning of a computer or to any other technology or technical field, does not apply the exception with a particular machine, does not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, and does not effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification [0211] describes  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. The examiner notes that “inferring at least one package type of each of the first subset of the plurality of faces based upon the plurality of images and assigning a confidence level to each inferred package type; and e) assigning a package type for the first package based upon the confidence levels of the inferred package types” are concepts that can be performed in the human mind and/or using a pen and paper, and examples of mental processes include observations, evaluations, judgments, and opinions.
Applicant asserts that claim 32 is limited to a practical application, namely "identifying SKUs in a stack of a plurality of packages." Claim 32 also recites an improvement to the computing system 20639 PUS; 67080-757 PUS1itself, such as "associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images" and "using the package type model and the brand model, inferring a SKU of each of the plurality of packages including the first package." 
The examiner respectfully disagrees. It is first noted that “"associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images" and "using the package type model and the brand model, inferring a SKU of each of the plurality of packages including the first package” are concepts that can be performed in the human mind and/or using a pen and paper, and examples of mental processes include observations, evaluations, judgments, and opinions. Under Step 2A Prong Two, these steps have not been shown to improve upon any technology or the apparatus itself. Furthermore, they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, does not apply the exception with a particular machine, does not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, and does not effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification [0211] describes  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. 
The applicant asserts the claims each recite an inventive concept that also makes the claims patent eligible under Step 2B. For example, claim 11 recites an improved arrangement and utilization of the machine learning models. Namely, claim 11 recites "choosing at least one of the plurality of machine learning models" "based upon the package type inferred for each of the plurality of packages of beverage containers." The specification describes how putting groups of SKUs in different machine learning models and then choosing the correct machine learning model improves the operation of the computing system itself. This is inventive and unconventional, so for this additional reason, claim 11 is patent eligible.
The examiner respectfully disagrees. Under Step 2B, the “machine learning” is noted as being recited at a high level of generality and, as claimed, encompasses well-understood, routine, and conventional prior art activity. See, e.g., Adato et al., US 2019/0236531 A1, noting in paragraph [0358] that “The one or more images may be analyzed using any techniques known to one skilled in the art, such as machine learning algorithms, artificial neural networks, convolutional neural networks, and so forth.” Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claims. With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: computing system, at least one processor, at least one non-transitory computer-readable media storing, a plurality of machine learning models that have been trained with a plurality of images of packages (machine learning model recited at high level of generality), instructions that, when executed by the at least one processor, cause the computer system to perform function,  receiving a plurality of images of the stack of the plurality of packages (recited at high level of generality and amounts to pre-solution activity).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification ([0211]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The applicant asserts the claims each recite an inventive concept that also makes the claims patent eligible under Step 2B. For example, claim 11 recites an improved arrangement and utilization of the machine learning models. Namely, claim 11 recites "choosing at least one of the plurality of machine learning models" "based upon the package type inferred for each of the plurality of packages of beverage containers." The specification describes how putting groups of SKUs in different machine learning models and then choosing the correct machine learning model improves the operation of the computing system itself. This is inventive and unconventional, so for this additional reason, claim 11 is patent eligible.
The examiner respectfully disagrees. Under Step 2B, the “machine learning” is noted as being recited at a high level of generality and, as claimed, encompasses well-understood, routine, and conventional prior art activity. See, e.g., Adato et al., US 2019/0236531 A1, noting in paragraph [0358] that “The one or more images may be analyzed using any techniques known to one skilled in the art, such as machine learning algorithms, artificial neural networks, convolutional neural networks, and so forth.” Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claims. With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: computing system, at least one processor, at least one non-transitory computer-readable media storing, a plurality of machine learning models that have been trained with a plurality of images of packages (machine learning model recited at high level of generality), instructions that, when executed by the at least one processor, cause the computer system to perform function,  receiving a plurality of images of the stack of the plurality of packages (recited at high level of generality and amounts to pre-solution activity).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification ([0211]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrates the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The applicant asserts the claims each recite an inventive concept that also makes the claims patent eligible under Step 2B. For example, claim 19 similarly recites choosing from among a plurality of machine learning models based upon inferred package type and then using the chosen machine learning model to infer the brand is a specific improvement to the operation of the computing system itself. Again, this is inventive and unconventional and "significantly more" than generic hardware.
The examiner respectfully disagrees. Under Step 2B, the “machine learning” is noted as being recited at a high level of generality and, as claimed, encompasses well-understood, routine, and conventional prior art activity. See, e.g., Adato et al., US 2019/0236531 A1, noting in paragraph [0358] that “The one or more images may be analyzed using any techniques known to one skilled in the art, such as machine learning algorithms, artificial neural networks, convolutional neural networks, and so forth.” Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claims. With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: computing system, at least one processor, at least one non-transitory computer-readable media storing, a plurality of machine learning models that have been trained with a plurality of images of packages (machine learning model recited at high level of generality), instructions that, when executed by the at least one processor, cause the computer system to perform function,  receiving a plurality of images of the stack of the plurality of packages (recited at high level of generality and amounts to pre-solution activity).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification ([0211]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrates the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The applicant asserts the claims each recite an inventive concept that also makes the claims patent eligible under Step 2B. For example, Independent claim 27 also recites an inventive and unconventional improvement, such as "using the at least one package type [ML] model, inferring at least one package type of each of the first subset of the plurality of faces based upon the plurality of images and assigning a confidence level to each inferred package type" and "assigning a package type for the first package based upon the confidence levels of the inferred package types." And independent claim 32 recites an inventive and unconventional improvement, such as "associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of 20639 PUS; 67080-757 PUS1the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images" and "using the package type model and the brand model, inferring a SKU of each of the plurality of packages including the first package." 
The examiner respectfully disagrees.  It is first noted that “using the at least one package type [ML] model, inferring at least one package type of each of the first subset of the plurality of faces based upon the plurality of images and assigning a confidence level to each inferred package type" and "assigning a package type for the first package based upon the confidence levels of the inferred package types." "associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of 20639 PUS; 67080-757 PUS1the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images" and "using the package type model and the brand model, inferring a SKU of each of the plurality of packages including the first package," are concepts that can be performed in the human mind and/or using a pen and paper, and examples of mental processes include observations, evaluations, judgments, and opinions. The examiner further note that the claims recite an abstract idea by reciting concepts of performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP 2106.04(a)(2)(III). 
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: computing system, at least one processor, at least one non-transitory computer-readable media storing, a plurality of machine learning models that have been trained with a plurality of images of packages (machine learning model recited at high level of generality), instructions that, when executed by the at least one processor, cause the computer system to perform function,  receiving a plurality of images of the stack of the plurality of packages (recited at high level of generality and amounts to pre-solution activity).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification ([0211]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Accordingly, Applicant’s arguments concerning 35 U.S.C. §101 rejection are not persuasive, and the rejection therefore is maintained.
Applicant’s arguments and amendments with respect to the 35 U.S.C. § 103 rejection to claims 11-35 have been considered, but are not persuasive. 
Applicant asserts Neither Adato nor Glaser discloses suggests inferring a package type and then choosing a machine learning model based upon an inferred package type. Adato discloses that “a first product model may be used by server 135 to identify a product type or category (e.g., shampoo, soft drinks, etc) ...” but this is not “inferring a package type.” In fact, Adato teaches that after the category is determined (“category” is not a “package type”), the server 135 may determine the package type and the brand at the same time to “enable identification of a particular product (e.g., 6-pack of 16 oz Coca-Cola Zero).” Therefore claims 11 and 19 are not obvious over Adato and Glaser.
The examiner respectfully disagrees.  It is first noted that the claims are given broadest reasonable interpretation. The examiner notes that the instant application defines a variable called “package type” which is user defined. The claims do not specify how the package is defined. The specification and figures of the instant application only list examples (fig. 9) of what would be used to define what makes up the packaging type. Adato gives a non-limiting example of packaging type, and in this example it uses the same attributes used to define packaging type in the instant application (e.g., 6-pack of 16 oz Coca-Cola Zero).  Adato teaches in [0244] a database storing a group of product models, each product model may relate to at least one product in the retail store, product model” refers to any type of algorithm or stored product data that a processor can access or execute to enable the identification of a particular product associated with the product model. 
The applicant asserts in regard to claim 27 that neither Adato nor Glaser discloses imaging more than one face of a product. Further, neither discloses inferring a package type based upon each of more than one face.
The examiner respectfully disagrees.  It is first noted that the claims are given broadest reasonable interpretation. Adato clearly teaches imaging more than one face of a product and inferring a package type based upon each of more than one face in paragraph [0193], which teaches the one or more processors may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like).
Applicant asserts neither Adato nor Glaser disclose imaging more than one face of a product or inferring a SKU for a first package with more than face having been imaged in regard to claim 32.
The examiner respectfully disagrees.  It is first noted that the claims are given broadest reasonable interpretation. Adato clearly teaches imaging more than one face of a product and inferring a package type based upon each of more than one face in paragraph [0193], which teaches the one or more processors may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like).
The applicant further asserts that Adato does not discloses "determining whether to generate an error notification based upon an evaluation of differences between the inferred SKUs and the list of expected SKUs in light of the list of expected SKUs". Adato generates the error notification if it detects a missing product. Adato does not disclose determining whether to generate an issue notification based upon an evaluation of the differences. There is no "evaluation" of the differences in Adato or a determination of whether to generate an error notification. Adato will generate the error if there are differences, without evaluation of those differences. For this additional reason, claim 32 is not obvious over Adato and Glaser.
The examiner respectfully disagrees. It is first noted that the claims are given broadest reasonable interpretation. Adato teaches in Fig. 11C and Fig. 11D an error message generated based on inferred SJU and expected SKU, which evaluation of differences as described in paragraph [0389], which describes that system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. The system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140. 
Applicant asserts in regard to claim 33 that the excerpts of Adato referenced by the Examiner refer to a physical product that is missing from one shelf and a physical product that may be "extra" on another shelf. This is not what is claimed. First, as claimed the "extra inferred SKU" is a SKU that was imaged and then inferred but does not match (or the quantity of which exceeds) the SKUs on the expected list (e.g. an order). Similarly, the "missing expected SKU" a SKU that was on the expected list but was not inferred from the image(s). If the extra inferred SKU and the mixing expected SKU are associated with one another in a SKU set (e.g. it is known that the two products are difficult to distinguish from one another), then they are substituted in step j) and the error is ignored. None of this is disclosed by Adato. In particular, Adato will not "substitute the expected SKU for the inferred SKU" and will not "ignore errors associated with" the missing/extra SKUs 
The examiner respectfully disagrees.  It is first noted that the claims are given broadest reasonable interpretation. The examiner note that Adato clearly teaches g) identifying an extra inferred SKU (Fig. 11C illustrates identifying a misplaced product on the canned shelf, which means there is an extra product on the canned shelf); h) identifying a missing expected SKU (Fig. 11c illustrates a missing of a product); i) determining whether the extra inferred SKU and the missing expected SKU are associated with one another in a SKU set ( [0389] system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140. Based on this comparison, system 100 may determine if a product may be missing or out of stock and perform any of the actions discussed); and j) based upon a determination in said step i) that the extra inferred SKU and the missing expected SKU are associated with one another in a SKU set, substituting the expected SKU for the inferred SKU or otherwise ignoring errors associated with steps g) and h) ([0389] In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140. Based on this comparison, system 100 may determine if a product may be missing or out of stock and perform any of the actions discussed, wherein [0287] the one or more actions may include at least one of: adding a new product model to the group of product models; replacing an existing product model from the group of product models with at least one new product model; and/or modifying a product model of the group of product models; and deactivating a product model from the group of the plurality of product model).
In response to applicant argument to claim 34 that Adato will not "substitute the expected SKU for the inferred SKU or otherwise ignor[e] errors", the examiner respectfully disagrees. Adato teaches in [0287] the one or more actions may include at least one of: adding a new product model to the group of product models; replacing an existing product model from the group of product models with at least one new product model; and/or modifying a product model of the group of product models; and deactivating a product model from the group of the plurality of product model.
Applicant argues that Adato does not have the ability to compare an "actual weight" of a "stack of plurality of packages." Whether or not Adato visually detects a size difference, Adato does not compare "actual weight."
The examiner respectfully disagrees. It is first noted that the claims are given broadest reasonable interpretation. Adato teaches in [0409] a first type of product and a second type of product may be associated with different sizes. For example, the first type of product might be a container (e.g., a bottle) containing one liter of soda, whereas the second type of product might be a bottle containing two liters of soda. Product 2340 and product 2342 of FIG. 23 provide an example of two types of products that have similar appearances except for their difference in sizes. Product 2340 may be, for example, a first type of product and product 2342 may be a second type of product. As another example, there may be packages of different sizes (volumes, weights, etc.) of the same product (e.g., cookies, sugar, salt, etc.) that system 100 may detect in image 2300. System 100 may classify the different sizes of packages as corresponding to different types of product. Furthermore, Adato teaches in paragraph [0189] For example, if the detection elements include pressure sensors, the first signals may include weight signals that match profiles of particular products (such as the mugs or plates depicted in the example of FIG. 8A), and the second signals may include weight signals indicative of the absence of products (e.g., by being equal to or within a threshold of a default value such as atmospheric pressure or the like). The disclosed weight signals may be representative of actual weight values associated with a particular product type or, alternatively, may be associated with a relative weight value sufficient to identify the product and/or to identify the presence of a product. In some cases, the weight signal may be suitable for verifying the presence of a product regardless of whether the signal is also sufficient for product identification.
Accordingly, Applicant’s arguments concerning 35 U.S.C. §103 rejection are not persuasive, and the rejection therefore is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.” This requirement is separate and distinct from the enablement requirement.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Independent claims 11, 19, 27, and 32 each recite the following a)“ a plurality of machine learning models.” However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of plurality of machine learning model. The specification points to e.g. figures 7, 8, and 32 and paragraphs 0064-0065, however the specification fails to sufficiently identify what is the plurality machine learning models and how they are trained to fulfill applicant claimed invention.  
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 12-18, 20-26, 28-31, and 33-35 depend from one of claims 11, 19, 27, and 32 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 11-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the computing system (claims 11-18), the method (claim 19-26), the computing system (claims 27-31), and the computing system (claim 32-35) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  Claims can recite a mental process even if they are claimed as being performed on a computer. MPEP 2106.04(a)(2)(III). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 11, are: A computing system for identifying SKUs in a stack of a plurality of packages of beverage containers comprising: at least one processor; and at least one non-transitory computer-readable media storing: a plurality of machine learning models that have been trained with a plurality of images of packages of beverage containers; and instructions that, when executed by the at least one processor, cause the computer system to perform the following operations: a) receiving at least one image of the stack of the plurality of packages of beverage containers; b) inferring a package type of each of the plurality of packages of beverage containers based upon the at least one image; c) based upon the package type inferred for each of the plurality of packages of beverage containers, choosing at least one of the plurality of machine learning models; and d) using the at least one of the plurality of machine learning models chosen in step c) for each of the plurality of packages of beverage containers, inferring a brand of each of the plurality of packages of beverage containers based upon the at least one image.  Claims 19 recites substantially the same limitation as claim 11 and therefore subject to the same rationale.  
The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 27, are: A computing system for identifying SKUs in a stack of a plurality of packages comprising: at least one processor; and at least one non-transitory computer-readable media storing: a plurality of machine learning models that have been trained with a plurality of images of packages, the plurality of machine learning models including at least one package type model and a plurality of brand models; and instructions that, when executed by the at least one processor, cause the computer system to perform the following operations: a) receiving a plurality of images of the stack of the plurality of packages, each of the plurality of packages having a plurality of package faces; 520639 PUS; 67080-757 PUS1 b) detecting the plurality of package faces that are visible in the plurality of images; c) associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images; d) using the at least one package type model, inferring at least one package type of each of the first subset of the plurality of faces based upon the plurality of images and assigning a confidence level to each inferred package type; and e) assigning a package type for the first package based upon the confidence levels of the inferred package types.  Claims 32 recites substantially the same limitation as claim 27 and therefore subject to the same rationale.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to computing system, at least one processor, at least one non-transitory computer-readable media storing, a plurality of machine learning models that have been trained with a plurality of images of packages (machine learning model recited at high level of generality), instructions that, when executed by the at least one processor, cause the computer system to perform function,  receiving a plurality of images of the stack of the plurality of packages (recited at high level of generality and amounts to pre-solution activity) to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification [0211] describes  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: computing system, at least one processor, at least one non-transitory computer-readable media storing, a plurality of machine learning models that have been trained with a plurality of images of packages (machine learning model recited at high level of generality), instructions that, when executed by the at least one processor, cause the computer system to perform function,  receiving a plurality of images of the stack of the plurality of packages (recited at high level of generality and amounts to pre-solution activity).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification ([0211]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts mental proces without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim11-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yair Adato (US 2019/0236531 A1, hereinafter “Adato”) in view of William Glaser (US 2017/0323376 A1, hereinafter “Glaser”).
Claim 11/19:
Adato teaches:
b) inferring a package type of each of the plurality of packages of beverage containers based upon the at least one image ([0244] a database storing a group of product models, each product model may relate to at least one product in the retail store,  product model” refers to any type of algorithm or stored product data that a processor can access or execute to enable the identification of a particular product associated with the product model. For example, the product model may include a description of visual and contextual properties of the particular product (e.g., the shape, the size, the colors, the texture, the brand name, the price, the logo, text appearing on the particular product, the shelf associated with the particular product, adjacent products in a planogram, the location within the retail store, etc.). For example, a first product model may be used by server 135 to identify a product type or category (e.g., shampoo, soft drinks, etc.) (such models may apply to multiple products), while one or more other product models may enable identification of a particular product (e.g., 6-pack of 16 oz Coca-Cola Zero)); c) based upon the package type inferred for each of the plurality of packages of beverage containers, choosing at least one of the plurality of machine learning models ([0244]  server 135 may be configured to store/retrieve a group of product models. [0247] as illustrated in FIG. 13B, based on image analysis and the group of product models, sever 135 may recognize the type of product as “Cola 330 ml.”); and d) using the at least one of the plurality of machine learning models chosen in step c) for each of the plurality of packages of beverage containers, inferring a brand of each of the plurality of packages of beverage containers based upon the at least one image ([0248]  the at least one processor may be configured to analyze the received at least one image and determine a first candidate type of the plurality of products based on the group of product models and the image analysis. For example, image processing unit 130 may analyze an image to identify the product(s) in the image.  The image processing unit 130 may utilize suitably trained machine learning algorithms and models to perform the product identification. [0250] The machine learning module may employ product models in identifying visual characteristics associated with a type of product. [0251] image processing unit 130 may determine a candidate type of product, based on the product models and the image analysis. A candidate type of product may include a type of product that image processing unit 130 suspects the image to be or contains).
While Adato teaches in [0248]  the at least one processor may be configured to analyze the received at least one image and determine a first candidate type of the plurality of products based on the group of product models and the image analysis and  [0244] a database storing a group of product models, each product model may relate to at least one product in the retail store,  product model” refers to any type of algorithm or stored product data that a processor can access or execute to enable the identification of a particular product associated with the product model, it does not explicitly teach the following, however in combination with analogues reference, Glaser teaches:
A computing system for identifying SKUs in a stack of a plurality of packages of beverage containers comprising: at least one processor(par. [0265] a processor); and at least one non-transitory computer-readable media storing(par. [0265] a machine configured to receive a computer-readable medium storing computer-readable instructions): a plurality of machine learning models that have been trained with a plurality of images of packages of beverage containers (par. [0085] and [0147-0148]describes a list of machine learning that use image extraction feature of products, wherein the examiner notes that one of ordinary skill in the art would recognize that a beverage containers is a product); and instructions that, when executed by the at least one processor, cause the computer system to perform the following operations(par. [0265] a machine configured to receive a computer-readable medium storing computer-readable instructions that a executable by a computer): a) receiving at least one image of the stack of the plurality of packages of beverage containers(Fig. 11 and fig. 4 s100 describe receiving at least one image of the stack of the plurality of packages of products); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the teaching of Adato with Glaser to include multiple machine learning model to analyze captured data and receive image data, because machine intelligence strategies can be employed to continually improve on areas of weakness[0125].

Claim 12/20:
Adato teaches:
The computing system of claim 11 wherein said operations further include: e) identifying at least one inferred SKU for each of the plurality of packages of beverage containers based upon the package type inferred in step b) and the brand inferred in step d) ([0229] server 135 may generate reports that summarize performance of the current assortment and the planogram compliance. These reports may advise supplier 115 of the category and the item performance based on individual SKU, sub segments of the category, vendor, and region, while  FIG. 40B is a flowchart of an exemplary method for identifying products and tracking inventory in a retail store. [0730] receive image data that corresponds with the current inventory of the products on the shelf. ; [0731] he processing device may analyze image data 4000 to estimate a current inventory of at least one product type in retail store 105. Consistent with the present disclosure, the current inventory of at least one product type in retail store 105 may include an estimation of the quantity of products from the at least one product type. In one example, the estimated quantity may be a number that corresponds to the number of products from the at least one product type (e.g., 37 units of 12 fl oz bottles of Coca-Cola Zero)).

Claim 13/21:
Adato teaches:
The computing system of claim 12 wherein said operations further include: f) comparing the at least one inferred SKUs for each of the plurality of packages of beverage containers with a pick list representing a plurality of expected SKUs in an order ([0738] Using the information provided, the virtual store can present (during the first time period) an inventory indicator for the at least one product, for example, assuming customer 4004 is making an order at 14:15 for products A, B, C, and D. At 14:15 customer 4004 may see in the virtual store that product A is out-of-stock, that product B may be out-of-stock, and that products C and D are in-stock. The virtual store may show these results based on the predicted inventory of these products between 18:00 to 19:30, which is the time store employee 4006 may be expected to fulfill the order of customer 4004 (i.e., the second time period). In this case, the predicted inventory may be based on the calculated turnover rate of products A, B, and D and the shipment schedule of product C. Additionally or alternatively to steps 4016, 4018, 4020 and 4022, the virtual store may show current inventory of at least one product type in the retail store to a user of the virtual store, such as the current inventory information estimated by step 4014 by analyzing images of products in the retail store and/or by analyzing sensor readings from detection elements attached to store shelves as described above with relation to methods 1000 and 1050.).
Claim 14/22:
Adato teaches:
The computing system of claim 13 wherein said operations further include: g) identifying an extra inferred SKU (Fig. 11C illustrates identifying a misplaced product on the canned shelf, which means there is an extra product on the canned shelf [0018] a system for processing images captured in a retail store and automatically identifying misplaced products is provided. The system may include at least one processor. The at least one processor may be configured to receive one or more images captured by one or more image sensors from an environment of a retail store and depicting a plurality of products displayed on at least one store shelf. The at least one processor may also be configured to detect in the one or more images a first product, wherein the first product has an associated first correct display location. The at least one processor may also be configured to determine, based on analysis of the one or more images, that the first product is not located in the first correct display location); h) identifying a missing expected SKU (Fig. 11c illustrates a missing of a product); i) determining whether the extra inferred SKU and the missing expected SKU are associated with one another in a SKU set ( [0389] system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140. Based on this comparison, system 100 may determine if a product may be missing or out of stock and perform any of the actions discussed); and j) based upon a determination in said step i) that the extra inferred SKU and the missing expected SKU are associated with one another in a SKU set, substituting the expected SKU for the inferred SKU or otherwise ignoring errors associated with steps g) and h) ([0389] In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140. Based on this comparison, system 100 may determine if a product may be missing or out of stock and perform any of the actions discussed).

Claim 15/23:
Adato teaches:
The computing system of claim 11 wherein the at least one image includes a plurality of images from different sides of the stack of packages of beverage containers, wherein said operations further include associating portions of each of the plurality of images with one another corresponding to the same ones of the plurality of packages of beverage containers ([0193]  the one or more processors may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like)).

Claim 16/24:
 Adato teaches:
The computing system of claim 15 wherein said steps b) to d) are performed for each of the portions of each of the plurality of images [par. [0016]-[0020] describes receiving one or more images and analyze images of products using at least steps b-d].

Claim 17/25:
Adato teaches:
The computing system of claim 16 wherein said operations further include generating a confidence level for the package type inferred for each of the portions of each of the plurality of images ([0253]  image processing unit 130 may comprise an algorithm to determine a confidence level).

Claim 18/26:
Adato teaches:
The computing system of claim 17 wherein said operations further include generating a confidence level for the brand inferred for each of the portions of each of the plurality of images ([0280] determining a first confidence level associated with the determined first candidate type of the plurality of products. For example, server 135 may determine a confidence level associated with the candidate type of the product).

Claim 27:
Adato teaches:
a plurality of machine learning models that have been trained with a plurality of images of packages, the plurality of machine learning models including a package type model and a brand mode ([0244] sever 135 may be configured to store/retrieve data stored in database 140. For example, server 135 may be configured to store/retrieve a group of product models. Consistent with the present embodiment, “product model” refers to any type of algorithm or stored product data that a processor can access or execute to enable the identification of a particular product associated with the product model. For example, the product model may include a description of visual and contextual properties of the particular product (e.g., the shape, the size, the colors, the texture, the brand name, the price, the logo, text appearing on the particular product, the shelf associated with the particular product, adjacent products in a planogram, the location within the retail store, etc.). the product model may include exemplary images of the product or products. Further, the product model may include parameters of an artificial neural network configured to identify particular products. Moreover, the product models may include parameters of a machine learning model trained by a machine learning algorithm using training examples to identify products);
a) receiving a plurality of images of the stack of the plurality of packages, each of the plurality of packages having a plurality of package faces(Fig. 11 and fig. 4 s100 describe receiving at least one image of the stack of the plurality of packages of products);
b) detecting the plurality of package faces that are visible in the plurality of images ([0193] the one or more processors may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like)); c) associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images ([0193] the one or more processors may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like)); d) using the at least one package type model, inferring at least one package type of each of the first subset of the plurality of faces based upon the plurality of images and assigning a confidence level to each inferred package type([0253]  image processing unit 130 may comprise an algorithm to determine a confidence level); 
and e) assigning a package type for the first package based upon the confidence levels of the inferred package types([0280] determining a first confidence level associated with the determined first candidate type of the plurality of products. For example, server 135 may determine a confidence level associated with the candidate type of the product).
While Adato teaches in [0248]  the at least one processor may be configured to analyze the received at least one image and determine a first candidate type of the plurality of products based on the group of product models and the image analysis and  [0244] a database storing a group of product models, each product model may relate to at least one product in the retail store,  product model” refers to any type of algorithm or stored product data that a processor can access or execute to enable the identification of a particular product associated with the product model, it does not explicitly teach the following, however in combination with analogues reference, Glaser teaches:
A computing system for identifying SKUs in a stack of a plurality of packages comprising: at least one processor (par. [0265] a processor); and at least one non-transitory computer-readable media storing(par. [0265] a machine configured to receive a computer-readable medium storing computer-readable instruction, while par. [0085] and [0147-0148]describe a list of machine learning that use image extraction feature of products); a plurality of machine learning models that have been trained with a plurality of images of packages (par. [0085] and [0147-0148]describes a list of machine learning that use image extraction feature of products, wherein the examiner notes that one of ordinary skill in the art would recognize that a beverage containers is a product); and instructions that, when executed by the at least one processor, cause the computer system to perform the following operations(par. [0265] a machine configured to receive a computer-readable medium storing computer-readable instructions that a executable by a computer);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Adato with Glaser to include multiple machine learning model to analyze captured data and receive image data, because machine intelligence strategies can be employed to continually improve on areas of weakness[0125].

Claim 28:
Adato teaches:
The computing system of claim 27 wherein said operations include: f) based upon the package type assigned to the first package, choosing at least one of the plurality of brand models([0193] the one or more processors may identify products. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like)); and g) using the at least one of the plurality of brand models chosen in step f, inferring a brand from each of the first subset of the plurality of faces ([0193] the one or more processors may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like)).  

Claim 29:
Adato teaches:
The computing system of claim 28 wherein said operations include: h) assigning a brand to the first package based upon confidence levels of the brands inferred from each of the first subset of the plurality of faces([0280] determining a first confidence level associated with the determined first candidate type of the plurality of products. For example, server 135 may determine a confidence level associated with the candidate type of the product).

Claim 30:
Adato teaches:
The computing system of claim 29 wherein said operations include: i) determining a SKU of the first package based upon the assigned brand and the assigned package type([0229] server 135 may generate reports that summarize performance of the current assortment and the planogram compliance. These reports may advise supplier 115 of the category and the item performance based on individual SKU, sub segments of the category, vendor, and region, while  FIG. 40B is a flowchart of an exemplary method for identifying products and tracking inventory in a retail store. [0730] receive image data that corresponds with the current inventory of the products on the shelf. ; [0731] he processing device may analyze image data 4000 to estimate a current inventory of at least one product type in retail store 105. Consistent with the present disclosure, the current inventory of at least one product type in retail store 105 may include an estimation of the quantity of products from the at least one product type. In one example, the estimated quantity may be a number that corresponds to the number of products from the at least one product type (e.g., 37 units of 12 fl oz bottles of Coca-Cola Zero)).

Claim 31:
Adato teaches:
 The computing system of claim 30 wherein said operations include: j) comparing the SKU of the first package determined in said step i) to an expected list of SKUs ([0389] system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140).

Claim 32:
Adato teaches:
a plurality of machine learning models that have been trained with a plurality of images of packages, the plurality of machine learning models including a package type model and a brand mode ([0244] sever 135 may be configured to store/retrieve data stored in database 140. For example, server 135 may be configured to store/retrieve a group of product models. Consistent with the present embodiment, “product model” refers to any type of algorithm or stored product data that a processor can access or execute to enable the identification of a particular product associated with the product model. For example, the product model may include a description of visual and contextual properties of the particular product (e.g., the shape, the size, the colors, the texture, the brand name, the price, the logo, text appearing on the particular product, the shelf associated with the particular product, adjacent products in a planogram, the location within the retail store, etc.). the product model may include exemplary images of the product or products. Further, the product model may include parameters of an artificial neural network configured to identify particular products. Moreover, the product models may include parameters of a machine learning model trained by a machine learning algorithm using training examples to identify products);
a) receiving a plurality of images of the stack of the plurality of packages, each of the plurality of packages having a plurality of package faces(Fig. 11 and fig. 4 s100 describe receiving at least one image of the stack of the plurality of packages of products);
b) detecting the plurality of package faces that are visible in the plurality of images ([0193] the one or more processors may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like));
 c) associating each of the plurality of faces from the plurality of images with one of the plurality of packages, wherein a first package of the plurality of packages is associated with a first subset of the plurality of faces from the plurality of images, wherein the first subset includes more than one of the plurality of faces from the plurality of images ([0193] the one or more processors may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like), or the like. Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like));
 d) using the package type model and the brand model, inferring a SKU of each of the plurality of packages including the first package([0229] server 135 may generate reports that summarize performance of the current assortment and the planogram compliance. These reports may advise supplier 115 of the category and the item performance based on individual SKU, sub segments of the category, vendor, and region, while  FIG. 40B is a flowchart of an exemplary method for identifying products and tracking inventory in a retail store. [0730] receive image data that corresponds with the current inventory of the products on the shelf. ; [0731] he processing device may analyze image data 4000 to estimate a current inventory of at least one product type in retail store 105. Consistent with the present disclosure, the current inventory of at least one product type in retail store 105 may include an estimation of the quantity of products from the at least one product type. In one example, the estimated quantity may be a number that corresponds to the number of products from the at least one product type (e.g., 37 units of 12 fl oz bottles of Coca-Cola Zero)); 
and e) comparing the inferred SKUs of the plurality of packages a list of expected SKUs ([0389] system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140); 
and f) determining whether to generate an error notification based upon an evaluation of differences between the inferred SKUs and the list of expected SKUs in light of the list of expected SKUs (Fig. 11C and Fig. 11D illustrate an error message generated based on inferred SJU and expected SKU). 
While Adato teaches in [0248]  the at least one processor may be configured to analyze the received at least one image and determine a first candidate type of the plurality of products based on the group of product models and the image analysis and  [0244] a database storing a group of product models, each product model may relate to at least one product in the retail store,  product model” refers to any type of algorithm or stored product data that a processor can access or execute to enable the identification of a particular product associated with the product model, it does not explicitly teach the following, however in combination with analogues reference, Glaser teaches:
A computing system for identifying SKUs in a stack of a plurality of packages comprising: at least one processor (par. [0265] a processor); and at least one non-transitory computer-readable media storing(par. [0265] a machine configured to receive a computer-readable medium storing computer-readable instructions); a plurality of machine learning models that have been trained with a plurality of images of packages (par. [0085] and [0147-0148]describes a list of machine learning that use image extraction feature of products, wherein the examiner notes that one of ordinary skill in the art would recognize that a beverage containers is a product);and instructions that, when executed by the at least one processor, cause the computer system to perform the following operations(par. [0265] a machine configured to receive a computer-readable medium storing computer-readable instructions that a executable by a computer);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Adato with Glaser to include multiple machine learning model to analyze captured data and receive image data, because machine intelligence strategies can be employed to continually improve on areas of weakness[0125].
Claim 33:
Adato teaches:
The computing system of claim 32 wherein said operation f) includes g) identifying an extra inferred SKU (Fig. 11C illustrates identifying a misplaced product on the canned shelf, which means there is an extra product on the canned shelf [0018] a system for processing images captured in a retail store and automatically identifying misplaced products is provided. The system may include at least one processor. The at least one processor may be configured to receive one or more images captured by one or more image sensors from an environment of a retail store and depicting a plurality of products displayed on at least one store shelf. The at least one processor may also be configured to detect in the one or more images a first product, wherein the first product has an associated first correct display location. The at least one processor may also be configured to determine, based on analysis of the one or more images, that the first product is not located in the first correct display location); h) identifying a missing expected SKU (Fig. 11c illustrates a missing of a product); i) determining whether the extra inferred SKU and the missing expected SKU are associated with one another in a SKU set ( [0389] system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140. Based on this comparison, system 100 may determine if a product may be missing or out of stock and perform any of the actions discussed); and j) based upon a determination in said step i) that the extra inferred SKU and the missing expected SKU are associated with one another in a SKU set, substituting the expected SKU for the inferred SKU or otherwise ignoring errors associated with steps g) and h) ([0389] In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140. Based on this comparison, system 100 may determine if a product may be missing or out of stock and perform any of the actions discussed).
 
Claim 34:
Adato teaches:
The computing system of claim 32 wherein said operation d) includes: k) inferring at a package confidence level a package type of each of the plurality of packages using the package type model; 1) inferring at a brand confidence level a brand of each of the plurality of packages using the brand model([0253]  image processing unit 130 may comprise an algorithm to determine a confidence level); m) identifying an extra inferred SKU([0280] determining a first confidence level associated with the determined first candidate type of the plurality of products. For example, server 135 may determine a confidence level associated with the candidate type of the product); n) identifying a missing expected SKU (Fig. 11c illustrates a missing of a product); o) determining that a package type of the missing expected SKU matches the inferred package type of the extra inferred SKU ( [0389] system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140. Based on this comparison, system 100 may determine if a product may be missing or out of stock and perform any of the actions discussed); p) determining that a brand of the missing expected SKU does not match the inferred brand of the extra inferred SKU( [0389] system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. system 100 may be able to determine the number of bottles missing from the shelf based on image analysis. System 100 may receive an image of the entire shelf with multiple bottles of different products placed on the shelf. System 100 may compare the received image to the image for that shelf stored in database 140. Based on this comparison, system 100 may determine if a product may be missing or out of stock and perform any of the actions discussed); q) determining that the brand confidence level of the inferred brand of the extra inferred SKU is below a threshold ([0259] the at least one processor may be configured to determine the first confidence level associated with the first candidate type is above or below a confidence threshold. For example, image processing unit 130 may compare the first confidence level to a confidence threshold. The term “confidence threshold” as used herein denotes a reference value, a level, a point, or a range of values, for which, when the confidence level is above it (or below it depending on a particular use case), the system may follow a first course of action and, when the confidence level is under it (or above it depending on a particular use case), the system may follow a second course of action); and r) based upon the determination in said operation q), substituting the expected SKU for the inferred SKU or otherwise ignoring errors associated with steps (g and  h)([0287]  the method may include determining one or more actions to initiate to update the group of product models based on the determined certainty level of the second candidate type. The one or more actions may include at least one of: adding a new product model to the group of product models; replacing an existing product model from the group of product models with at least one new product model; and/or modifying a product model of the group of product models; and deactivating a product model from the group of the plurality of product models).  

Claim 35:
Adato teaches:
The computing system of claim 32 wherein said operation f) further includes comparing an actual weight of the stack of plurality of packages with an expected weight of the list of expected SKUs([0409] a first type of product and a second type of product may be associated with different sizes. For example, the first type of product might be a container (e.g., a bottle) containing one liter of soda, whereas the second type of product might be a bottle containing two liters of soda. Product 2340 and product 2342 of FIG. 23 provide an example of two types of products that have similar appearances except for their difference in sizes. Product 2340 may be, for example, a first type of product and product 2342 may be a second type of product. As another example, there may be packages of different sizes (volumes, weights, etc.) of the same product (e.g., cookies, sugar, salt, etc.) that system 100 may detect in image 2300. System 100 may classify the different sizes of packages as corresponding to different types of product).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20200302510 A1
System, Device, and Method of Augmented Reality based Mapping of a Venue and Navigation within a Venue
Chachek; Amit et al.
US 20090065568 A1
Systems and Methods for Associating Production Attributes with Products
Grant; Elliott et al.
US 20200061839 A1
INVENTORY MANAGEMENT BY MOBILE ROBOT
Deyle; Travis J. et al.
US 10572854 B2
Order grouping in warehouse order fulfillment operations
Johnson; Ryan et al.
US 20190279017 A1
User Interface for Object Detection and Labeling
Graham; Jamey et al.
US 20140374478 A1
SYSTEM AND METHOD FOR PROVIDING REAL-TIME TRACKING OF ITEMS IN A DISTRIBUTION NETWORK
Dearing; Stephen M. et al.
US 20190236530 A1
PRODUCT INVENTORYING USING IMAGE DIFFERENCES
CANTRELL; Robert et al.
US 9821344 B2
Systems and methods for scanning information from storage area contents
Zsigmond; Fabio et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683